Citation Nr: 0214101	
Decision Date: 10/10/02    Archive Date: 10/17/02

DOCKET NO.  01-06 144A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to vocational rehabilitation benefits under the 
provisions of Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to March 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2001 RO decision which found that the 
veteran was not eligible for vocational rehabilitation 
benefits pursuant to Chapter 31.

The veteran testified in support of his claim at a Board 
hearing in July 2002.  At the hearing the veteran submitted a 
claim for service connection for several issues on a 
secondary basis under 38 C.F.R. § 3.310(a) (2001) and Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  The veteran also 
submitted a claim for an increased rating for his service-
connected bilateral varicose veins.  As the RO has not yet 
had an opportunity to address the veteran's new claims, they 
are referred to the RO for appropriate action.


REMAND

The veteran originally was involved in a VA vocational 
rehabilitation program in the 1980's.  He ultimately received 
a Bachelor of Arts degree, with a management major, in 1984.  
He found employment at that time and was determined by VA to 
be rehabilitated in October 1984.

In April 2000 the veteran's disability rating for his 
service-connected right knee disability was increased to 30 
percent.  Symptoms at that time included a limitation of 
motion, instability and evidence of atrophy of the right 
anterior thigh muscle.

The veteran was notified of a scheduled appointment with a VA 
vocational rehabilitation counselor (VRC) in July 2000.  He 
met with a counseling psychologist in August 2000.  The 
psychologist's report noted the veteran's prior participation 
in a vocational rehabilitation program.  His service-
connected and non-service-connected disabilities were 
enumerated.  The veteran's past educational and employment 
history were documented as well.  In particular it was noted 
that the veteran had worked for one company since his 
graduation from college in 1984 until 1999.  He then had 
employment with a software company from December 1999 to 
February 2000.  The veteran expressed an interest in 
continuing his education in the information technology area.  
The psychologist noted that the veteran was informed that he 
was considered to have overcome the functional limitations 
imposed by his service-connected disabilities by his having 
worked in sales since 1984 and by virtue of his having a 
degree.  The psychologist further noted that the veteran 
could be offered employment assistance.  

In the final section of the report, the psychologist stated 
that the veteran had an impairment of employability secondary 
to degenerative joint disease of the right knee and duodenal 
ulcer.  The disabilities were determined to materially 
contribute to the impairment of the veteran's employment.  
The veteran was not then employed and was to participate in 
an employment assistance program to find a suitable job 
within his residual functional capacity.  The psychologist 
also stated that she had determined that the veteran had an 
employment handicap and a serious employment handicap because 
of his recent pattern of chronic involuntary unemployment.

A rehabilitation plan was developed in August 2000 that 
established a goal of obtaining and maintaining employment in 
sales/management.  Evidence of record shows that the veteran 
did work with a company to secure employment in the 
succeeding months.

Associated with the claims folder is a Special Report of 
Training completed by the VRC and dated September 26, 2000.  
The report noted that the veteran had obtained employment 
with a company located in Virginia but he was to work in the 
St. Louis, Missouri, area.  He was to start in October 2000.  
The company located the veteran through his posting of his 
resume on an Internet site.

The VRC completed a second report on December 5, 2000.  She 
noted that the veteran was employed as of October 2000 as a 
customer service executive with a business corporation.  She 
said the job was commensurate with his rehabilitation plan 
and was compatible with his skills, interests, and abilities 
and was considered to be permanent and stable.  The veteran's 
case was to be closed as rehabilitated.

The veteran wrote to the VRC in late December 2000 and 
informed her that he had completed two computer courses.  He 
was also requesting reimbursement for the cost of the 
courses.  The veteran indicated that he had discussed the 
possibility of reimbursement with the VRC in October 2000.  
The veteran indicated that the courses were essential to 
procuring gainful employment with his current employer.  

The veteran then wrote to the RO in January 2001.  He 
reported that his right knee disability rating had been 
increased to 40 percent and his total combined percentage 
increased to 50 percent.  He also submitted a claim for 
vocational rehabilitation services.  While it was not stated 
in the veteran's submission, subsequent evidence revealed 
that the veteran had lost his job due to a reduction in 
force.

The veteran's claim was denied in February 2001.  The 
decision stated that the veteran's employability was not 
impaired because he had overcome the effects by qualification 
for suitable employment.  The decision cited to the veteran's 
college degree and long history of employment.  The decision 
further stated that employment services could not be provided 
to the veteran because he left his last employment due to a 
reduction in force and not because of his service-connected 
disabilities.  It was also determined that the veteran did 
not have an employment handicap and was not entitled to a 
program of services.  The veteran's request for reimbursement 
for his two courses was returned as he was not authorized by 
VA to attend the courses or purchase associated books.  

The veteran has appealed the denial for vocational 
rehabilitation benefits.

In reviewing the claim the Board notes that the veteran was 
not afforded any type of evaluation, at least as supported in 
the education file, of his current claim.  It appears that 
the denial was based on a summary review of the material 
already of record and/or undocumented conversations with the 
veteran.  There is no objective evidence of a meeting between 
the veteran and a VRC to go over his current claim.  
Moreover, there is no evaluation of record to show how the 
veteran has gone from having a serious employment handicap, 
as reported by the VRC in August 2000, to having no 
employment handicap at the current time.

Also, the evidence of record indicates that the veteran lost 
his employment in February 2000 as a result of that company 
going out of business, which appears to have nothing to do 
with the veteran's service-connected disability.  He was 
later afforded VA employment assistance after losing that 
job.  Yet, part of the basis for the denial of current 
benefits is that the veteran's most recent employment was 
terminated due to a reduction in force and not related to his 
service-connected disability.  The distinction made in the 
decision as to how the veteran's unemployability occurred in 
the two instances is not clear.  The loss of employment in 
both circumstances appears to have been related to actions 
taken by the veteran's employer.

In regard to the reduction in force decision by the veteran's 
last employer, the veteran testified in August 2001 that he 
believed his service-connected right knee disability did play 
a role in the decision to eliminate his job.  He said that he 
fell while with a client on the client's property in the 
scope of his employment.  The veteran attributed the fall to 
his right knee disability.  He felt that this contributed to 
the decision to release him.  The veteran has not produced 
any evidence, other than his testimony, to show that he did 
have a fall while employed and that this was a factor in the 
decision to terminate his employment.  He should be afforded 
the opportunity to submit supporting evidence of his 
contention.

The Board also notes that 38 C.F.R. § 21.51(g) (2002) states 
that if a veteran is found to not have an employment 
handicap, a separate determination of his eligibility for 
employment assistance will be made under 38 C.F.R. § 21.47 
(2002).  (emphasis added).  Further, 38 C.F.R. § 21.51(h) 
requires that the determination may only be made by a 
counseling psychologist in the Vocational and Rehabilitation 
and Employment Division.  There is no evidence that this 
determination was a made in accordance with the applicable 
regulations.  The February 2001 denial contains conclusory 
statements regarding the issue; there is no evidence that an 
evaluation was made by a counseling psychologist.  

In the same vein, the veteran has requested reimbursement for 
two courses that he said were required for him to maintain 
his employment with his last employer.  He alleges that he 
had conversations with a VRC who told him that he could 
obtain reimbursement for the costs of the courses.  The 
veteran has cited to several conversations.  Unfortunately, 
there is no documentation of such conversations in the 
record.  The veteran should be informed of the need to submit 
corroborating evidence of any "approval" to take the 
courses or to submit his costs for reimbursement.

Finally, the standard for processing claims for VA benefits 
was changed, effective November 9, 2000, with the signing 
into law of the Veterans Claims Assistance Act of 2000 (VCAA) 
(codified at Chapter 51 of United States Code), Public Law 
106-475.  The VCAA removed the requirement for a claimant to 
submit a well-grounded claim.  The VCAA also amended VA's 
duty to assist claimants in the development of their claims.  
The provisions of the VCAA are applicable to this case.  VA 
has also issued final regulations to implement these 
statutory changes.  See Duty to Assist, 66 Fed. Reg. 45,620-
32. (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), not 
applicable in this case, the changes "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45,629.  In Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), the United States 
Court of Appeals for Veterans Claims (Court) held that where 
the law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
appellant applies unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary did so.  

The veteran's claim has not been evaluated under the change 
in law afforded by the VCAA and VA's implementing 
regulations.

In light of the above developments, the veteran's case is 
REMANDED for the following action:

1.  The veteran should be contacted and 
requested to provide evidence of the fall 
he suffered in October 2000 and any 
evidence that he feels supports his 
contention that this fall was related to 
his service-connected disability and that 
it was a factor in the termination of his 
employment.  He should also be informed of 
the need to submit corroborating evidence 
of any approval for him to take the two 
computer courses or promise of 
reimbursement for their cost.

2.  After undertaking any additional 
development and notification action 
consistent with the dictates of the VCAA, 
as deemed warranted by the record, the RO 
should ensure that a VRC makes the 
determinations as required by regulations 
and that the determinations are made a 
part of the record.  The RO should 
thereafter re-adjudicate the veteran's 
claim of entitlement to Chapter 31 
benefits on the basis of all pertinent 
evidence of record, and all applicable 
laws, regulations, and case law.  In re-
adjudicating this claim, the RO must 
provide adequate reasons and bases for its 
determination, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
are noted in this REMAND.

3.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative, should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including the 
VCAA.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).

